Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Flowers Foods, Inc. (the “company”) on Form 10-K for the period ended January 2, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the company certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company as of the dates and for the periods expressed in the Report. /s/ALLEN L. SHIVER Allen L. Shiver President and Chief Executive Officer /s/R. STEVE KINSEY R. Steve Kinsey Executive Vice President and Chief Financial Officer /s/KARYL H. LAUDER Karyl H. Lauder Senior Vice President and Chief Accounting Officer Date: February24, 2016 The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document.
